EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven C. Wiemer on 27 January 2021.

The application has been amended as follows: 
Claim 28, after line 8, please add “a reinforcement member chamber coupled to the flexible body;”
Claim 28, line 9 please change “a reinforcement member coupled to the flexible body” to “a reinforcement member non-removably disposed within the reinforcement member chamber”

Claim 35, delete “ further comprising a reinforcement member chamber coupled to the flexible body,” and delete “, and the reinforcement member disposed within the reinforcement member chamber”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed with Appeal Brief on 24 November 2021 have been found persuasive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734